Citation Nr: 1425044	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than April 16, 2008, for special monthly compensation based on anatomical loss of one or both breasts (SMC).


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  

In July 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In July 2012, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

Because the Veteran did not file a claim for SMC after the effective date of the liberalizing laws at issue (November 2000), the award of SMC could not be assigned earlier than one year prior to the date of the special administrative review of her file on April 16, 2009. 


CONCLUSION OF LAW

An effective date of April 16, 2008 for the award of SMC based on anatomical loss of one or both breasts is the earliest assignable by law.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.151, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

With regard to the earlier effective date claim, this issue arises from the Veteran's disagreement with a June 2009 rating decision that granted SMC based on anatomical loss of one or both breasts. 

In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. 

Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500 -01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id. There has been no allegation of such error in this case. 

In any event, the provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). 

As will be discussed, the Veteran's earlier effective date claim for the assignment of SMC based on anatomical loss of one or both breasts is being denied as a matter of law because the Veteran did not file a claim for SMC, and the special administrative review initiated by VA occurred over one year after the effective date of the liberalizing law at issue (November 2000).  See 38 C.F.R. § 3.114(a)(3) (if a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may only be authorized for a period of one year prior to the date of administrative determination of entitlement). 

As noted above, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her earlier effective date claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically suggested the submission of evidence that could be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor hass he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the criteria necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the earlier effective date issue on appeal. 

II.  Law and Regulations

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  But unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2013).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

Similarly, an increase based on revised, liberalizing rating criteria cannot be effective prior to the effective date of the changed criteria, unless specifically provided by the revised regulations.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) (regarding retroactive application of revised criteria). 

If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). 

If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2). 

If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

But in order to be eligible for a retroactive award under § 3.114, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  The provisions of § 3.114 are applicable to original and reopened claims as well as claims for increase. 38 C.F.R. § 3.114(a).

Under section 302 of the Veterans Benefits and Health Care Improvement Act of 2000, Public Law 106-419, 114 Stat. 1822, section 1114(k) of the United States Code was amended by making anatomical loss of one or both breasts (including loss by mastectomy) by a woman veteran a condition that warranted special monthly compensation.  This change was effective November 1, 2000.  

The November 2000 change in the regulation amounts to a liberalizing change, as it now provided for SMC for loss of one or both breasts.

III.  Analysis

Service connection for a left breast mastectomy was granted in a February 1984 rating decision.  

Based on the facts of this case, however, the Board finds that, by law, the Veteran is not entitled to an effective date earlier than April 16, 2008, for the assignment of SMC based on anatomical loss of one or both breasts.  Although the Board acknowledges the Veteran's assertions that are essentially based on equitable considerations, there is no legal basis for an earlier effective date in this case.  The Board must apply 38 C.F.R. § 3.114 to determine the appropriate effective date in this case. 

There is no evidence of record that an SMC claim based on anatomical loss of one or both breasts was reviewed on the initiative of VA or at the Veteran's request within one year after the effective date of the liberalizing legislation (November 1, 2000).  See 38 C.F.R. § 3.114(a)(1).  The Veteran does not contend otherwise.  There is also no evidence of record that the Veteran submitted a claim for SMC based on anatomical loss of one or both breasts more than one year after the liberalizing legislation. 38 C.F.R. § 3.114(a)(3).  The Veteran does not contend otherwise. 

The evidence of record reflects two submissions from the Veteran to VA subsequent to the effective date of the liberalizing legislation (November 1, 2000) and prior to the current effective date for the grant of SMC (April 16, 2008):  a March 2004 statement in which she requested that her daughter be added as a dependent and requested service connection for a knee disorder and atrial fibrillation, and a September 2004 statement of medical history.  However, neither statement reflects a desire to submit a claim for SMC based on anatomical loss of one or both breasts.  In point of fact, neither statement references her mastectomy.  (Parenthetically, the Board notes that the Veteran has also submitted information showing that she saw a private treatment provider regarding a plastic surgery consult in May 2008.  She related that she discussed this consult with a VA treatment provider in June 2008.  However, as the current effective date for SMC is April 16, 2008, this information would not establish an effective date earlier than the one currently assigned). 

In the present case, the evidence of record does not reflect that the Veteran filed a claim for compensation referable to SMC based on anatomical loss of one or both breasts prior to a special administrative review instigated by the RO on April 16, 2009.  Thus, 38 C.F.R. § 3.114(a)(2) dictates the current effective date.  Based on VA law, the Veteran is entitled to the assignment of SMC based on anatomical loss of one or both breasts one year before VA's April 16, 2009 administrative review, and no earlier.  See again 38 C.F.R. §§ 3.114(a)(2); 3.400(p).  This is the proper effective date the RO has assigned for SMC based on anatomical loss of one or both breasts in accordance with the applicable regulations. 

Simply stated, the claims file does not contain any communication from the Veteran or her representative indicating an intent to seek, or a belief in entitlement to, SMC based on anatomical loss of one or both breasts after the November 2000 liberalizing law, but prior to the current effective date of April 16, 2008.  38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57. 

The Veteran asserts that it was not her fault that VA failed to notify her of the November 2000 liberalizing changes awarding SMC based on anatomical loss of one or both breasts. 

To some extent, the Veteran appears to be raising an argument couched in equity, based on VA's failure to inform her of the change in regulation; however, her lack of knowledge of the law claimed as due to a lack of notice by VA cannot be deemed to be a legal basis for entitlement. 

To the extent that the Veteran may have been unaware of the requirement that she had within one year from the effective date of the November 2000 liberalizing regulation regarding SMC based on anatomical loss of one or both breasts to file a claim for benefits, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998). 

Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265. 

As such, a claim of ignorance of the law in not submitting a compensation claim for SMC based on anatomical loss of one or both breasts, or requesting a review of her case within one year of the November 2000 regulation, is without merit in this case.

Based on the foregoing, the Veteran's earlier effective date claim for the assignment of SMC based on anatomical loss of one or both breasts, must be denied as a matter of law. 

The Board is sympathetic to the Veteran's claim and her particular circumstances, but the Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of the law.  See 38 U.S.C.A. § 7104 ; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The claim for an effective date earlier than April 16, 2008, for special monthly compensation based on anatomical loss of one or both breasts must be denied as a matter of law.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


